
	

113 HR 4481 IH: Head Start Improvement Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4481
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Head Start Act to authorize block grants to States for prekindergarten education.
	
	
		1.Short titleThis Act may be cited as the Head Start Improvement Act of 2014.
		2.Head Start Block grantsThe Head Start Act (42 U.S.C. 9831 et seq.) is amended—
			(1)in section 640, by adding at the end the following:
				
					(p)Beginning on October 1 of the first fiscal year following the date of enactment of the Head Start
			 Improvement Act of 2014, the Secretary shall not allocate, reserve, or
			 otherwise provide funds pursuant to this section.; and
			(2)by inserting after section 640 the following:
				
					640A.Block grants to eligible grantees
						(a)In generalNotwithstanding any other provision of this subchapter, beginning on October 1 of the first fiscal
			 year following the date of enactment of the Head Start Improvement Act of
			 2014, from the amounts appropriated to carry out this subchapter under
			 section 639 for a fiscal year, the Secretary shall award grants to
			 eligible grantees in accordance with this section.
						(b)Allotments
							(1)Eligible grantee definedIn this section, the term eligible grantee means each of the 50 States of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, the Republic of Palau, and
			 each of the federally recognized Indian tribes.
							(2)FormulaThe Secretary shall allot the amount appropriated under section 639 for a fiscal year among the
			 eligible grantees in proportion to the number of children, aged 5 and
			 younger, who reside within the eligible grantee and are from families with
			 incomes below 130 percent of the poverty line for the most recent fiscal
			 year for which satisfactory data are available, compared to the number of
			 such children who reside in all such eligible grantees for that fiscal
			 year.
							(c)Use of funds
							(1)In generalAn eligible grantee that receives a grant under this section shall use 100 percent of the grant
			 funds—
								(A)for prekindergarten education programs in the eligible grantee;
								(B)for the administration of the programs described in subparagraph (A); and
								(C)to provide direct technical assistance, oversight, monitoring, research, and training with respect
			 to the programs described in subparagraph (A).
								(2)CertificationThe Governor, or other chief executive, of each eligible grantee that receives a grant under this
			 section shall certify that all grant funds received under this section
			 will be used to directly or indirectly provide comprehensive education and
			 related services to low-income children and their families.
							(3)Eligible grantee responsibilitiesAn eligible grantee that receives a grant under this section shall—
								(A)award subgrants to eligible entities (as defined by the eligible grantee) to enable such entities
			 to provide prekindergarten education programs in the eligible grantee;
								(B)establish rules and standards for the entities awarded subgrants under subparagraph (A); and
								(C)monitor compliance by entities awarded subgrants under subparagraph (A).
								(4)FlexibilitySubject to the requirements of this section, an eligible grantee that receives a grant under this
			 section shall have full flexibility to use grant funds to finance a
			 prekindergarten education provider, service, or program, including to
			 establish a portable voucher system.
							(5)Members of federally recognized indian tribesA member of a federally recognized Indian tribe who is eligible to receive services pursuant to a
			 program funded under this section may elect to receive such services from
			 any eligible entity in the eligible grantee in which the member resides.
							(d)Matching fundsAn eligible grantee that receives a grant under this section shall provide matching funds from
			 non-Federal sources equal to 20 percent of the amount of the grant to
			 carry out the activities described in this section..
			
